  USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 1 of 10


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

KAREN HAYES,                              )
                                          )
                          Plaintiff       )
                                          )
             vs.                          )   CAUSE NO. 2:20-CV-159 RLM
                                          )
ANDREW SAUL, COMMISSIONER                 )
OF SOCIAL SECURITY,                       )
                                          )
                          Defendant       )

                              OPINION AND ORDER

      Karen Hayes seeks judicial review of the final decision of the Commissioner

of Social Security denying her application for disability insurance benefits under

the Social Security Act, 42 U.S.C. § 423 et seq. The court has jurisdiction over this

action pursuant to 42 U.S.C. § 405(g). The court heard oral argument

telephonically on June 14, and now reverses the Commissioner’s decision and

remands for further proceedings.

      Karen Hayes was 57 years old at the alleged onset of disability (October 16,

2013) and 62 when she was last insured (Dec 31, 2018), had at least a high school

education, and had previously worked as a retail manager. She alleged disability

due to multiple impairments, including bilateral shoulder impairments,

osteoarthritis of the right knee, Morton’s neuroma (right foot), degenerative disc

disease of the cervical spine, headaches, gastroesophageal reflux disease, and

anxiety. Her application was denied twice– once in 2017 and the second time in
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 2 of 10


2020 – after this court reversed the 2017 decision and remanded the case for

further proceedings. See Hayes v. Berryhill, Cause No. 2:17cv448-JEM [Doc. No.

19].

       The second administrative hearing was conducted in December 2019, at

which Ms. Hayes and a vocation expert, Pamela Tucker, testified. Based on the

evidence presented, the ALJ found that:

       •    Ms. Hayes had severe impairments (osteoarthritis of the shoulders
            (bilateral), Morton’s neuroma, right foot; degenerative joint disease,
            right knee), and non-severe impairments (anxiety, cervical spine,
            headaches, and GERD).


       •    Her impairments, alone and in combination, didn’t meet or equal the
            severity of any of the impairments listed in 20 C.F.R. Pt. 404, Subpt.
            P., Appendix 1, specifically Listings 1.02 (major dysfunction of a
            joint).

       •    The opinions of Ms. Hayes treating orthopedic surgeon (Dr. Guido
            Marra), primary care physician (Dr. John Hoehn), and physical
            therapist (Jayne Barsic, D.P.T.) regarding her limitations were
            entitled to “little weight”.

       •    The agency consulting physicians (“DDS doctors”) opinions were
            entitled to “some weight”, but the “longitudinal medical records
            show[ed] improvement of her symptoms and functioning of the upper
            extremities, particularly in the left shoulder, such that she could
            reach overhead frequently with the left upper extremity, but only
            occasionally with the right” (impliedly rejecting the agency physicians’
            finding that Ms. Hayes could only reach overhead bilaterally
            occasionally).

       •    The opinion of the state agency psychological consultant (Kari
            Kennedy, Psy.D.) that Ms. Hayes’ anxiety caused “no restriction of
            activities of daily living; no difficulties in maintaining social
            functioning; mild difficulties in maintaining concentration,



                                        2
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 3 of 10


            persistence or pace; and no episodes of decompensation” were
            entitled to “great weight”.

      •     “[Ms. Hayes’] statements concerning the intensity, persistence and
            limiting effects of [her] symptoms cannot reasonably be accepted as
            consistent with the medical evidence and other evidence in the
            record.”

      •     Ms. Hayes retained the residual functional capacity to perform light
            work with the following limitations: she could frequently reach
            overhead with her left upper extremity; occasionally reach overhead
            with her right upper extremity; frequently reach in all other directions
            bilaterally; occasionally operate foot controls with her right foot;
            frequently operate hand controls with her right hand; frequently
            handle, finger, and feel with her right upper extremity; occasionally
            climb ramps, stairs, ladders, ropes, and scaffolds; occasionally stoop,
            kneel, crouch, and crawl; occasionally work at unprotected heights;
            frequently work around moving mechanical parts or operating a
            motor vehicle; be exposed to vibration occasionally; and perform only
            semi-skilled work.

      •     Ms. Hayes couldn’t perform her past relevant work as a retail
            manager (which the vocational expert described as light work), but
            could perform other work that existed in significant numbers in the
            national economy, including customer service clerk (95,000 jobs),
            sales clerk (150,000 jobs) and apparel rental clerk (35,000 jobs).

The ALJ again concluded that Ms. Hayes wasn’t disabled within the meaning of

the Social Security Act. When the Appeals Council denied Ms. Hayes’ request for

review, the ALJ's 2020 decision became the final decision of the Commissioner of

Social Security. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). This appeal

followed.

      The court’s role in reviewing an administrative decision is limited. If the ALJ

applied the correct legal standard and substantial evidence supports her factual

determinations, those determinations are conclusive. Shideler v. Astrue, 688 F.3d

                                         3
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 4 of 10


306, 310 (7th Cir. 2012); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011).

Substantial evidence means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971); Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). In reviewing the

ALJ’s decision, the court can’t reweigh the evidence, make independent findings

of fact, decide credibility, or substitute its own judgment for that of the

Commissioner, Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009); Powers v.

Apfel, 207 F.3d 431, 434-435 (7th Cir. 2000), but instead must conduct “a critical

review of the evidence, considering both the evidence that supports, as well as the

evidence that detracts from, the Commissioner’s decision.” Briscoe v. Barnhart,

425 F.3d 345, 351 (7th Cir. 2005). While the ALJ isn’t required “to address every

piece of evidence or testimony presented, he must provide a ‘logical bridge’

between the evidence and the conclusions so that [the court] can assess the

validity of the agency’s ultimate findings and afford the claimant meaningful

judicial review.” Jones v. Astrue, 623 F.3d at 1160.

      Ms. Hayes challenges the ALJ’s findings at steps 4 and 5. She contends that

the ALJ: (1) substituted her own judgment for that of the medical experts and

didn’t properly evaluate the opinions of her treating orthopedic surgeon, Dr. Guido

Marra, or her testimony regarding the symptoms and the limitations her

impairments impose; (2) didn’t sufficiently support her residual functional




                                        4
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 5 of 10


capacity; and (3) didn’t identify what skills Ms. Hayes had and whether they were

transferrable to the type of work the ALJ found she could still perform.

      Ms. Hayes asserted similar arguments in her first appeal in 2017. This court

reversed and remanded that decision because the ALJ hadn’t properly evaluated

Dr. Marra’s opinions; didn’t provide a sound explanation and logical bridge for

rejecting those opinions or the opinions of Ms. Hayes’ treating physical therapist;

and didn’t cite medical evidence supporting her residual functional capacity

findings, specifically the finding that Ms. Hayes could “frequently” lift overhead.

The ALJ’s 2020 decision suffers from the same core deficiencies.

      Under the regulations that applied when Ms. Hays filed her application in

2014, medical opinions offered by a treating source were generally entitled to

greater weight because they’re “likely to be the medical professionals most able to

provided a detailed, longitudinal picture of [the claimant’s] medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual

examinations.” 20 C.F.R. § 404.1527(c)(2). Their opinion was entitled to

controlling weight “as long as it is supported by medical findings and consistent

with substantial evidence in the record.” Kaminski v. Berryhill, 894 F.3d 870, 874

(7th Cir. 2018)(citing 20 C.F.R. § 404.1527(c)(2)). “When an ALJ doesn’t give a

medical source’s opinion controlling weight, she must apply a number of factors

in determining what weight to give it, including the length of the treatment


                                        5
  USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 6 of 10


relationship, the frequency of examination, the nature and extent of the treatment

relationship, supportability, consistency, specialization, and “any factors...which

tend to support or contradict the medical opinion”. 20 C.F.R. § 404.1527(c)(2)(i)-

(ii), (c)(3)-(6).

        The ALJ appears to have given little or no consideration to those well-

established principles. She rejected the medical opinions of all of Ms. Hayes’

treating sources because she thought they were inconsistent with the

“longitudinal medical record” and/or weren’t supported by sufficient objective

evidence, but she didn’t identify any medical evidence that was actually

inconsistent, didn’t obtain an updated medical expert opinion, and didn’t

consider or address the treating physicians’ expertise, the length, nature, and

extent of their treatment relationship with Ms. Hayes, or the extent to which their

opinions were consistent with each other and with the other evidence of record,

including the state agency physicians’ opinions.

        Dr. Marra was an experienced orthopedic surgeon who treated Ms. Hayes

for two years (November 2012-2104) for preexisting bilateral shoulder

impairments (a full thickness rotator cuff tear in the right shoulder and a partial

thickness tear in the left). He performed revision rotator cuff repair and

decompression on the right shoulder in February 2013 and indicated in his

progress notes that Ms. Hayes was on a “no work” restriction from February 2013-

August 2013.


                                        6
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 7 of 10


      In August 2013, Dr. Marra ordered a functional capacity evaluation to

determine Ms. Hayes’ work limits. The evaluation was notnt in the record, but Dr.

Marra indicated in September 2013 that it showed Ms. Hayes was “capable of

returning to work at a light or medium duty” and advised told Hayes that she

could return to work “with permanent restrictions within the limits of her

Functional Capacity Evaluation.” (AR 813).

      Dr. Marra saw Ms. Hayes again in January 2014, for increased pain in her

left shoulder and cervical pain, numbness, and tingling down the right upper

extremity following her return to work. He ordered an MRI to see if the partial left

rotator cuff tear had progressed. In April 2014, Dr. Marra performed a left

shoulder debridement and subacromial decompression and reimposed the “no

work” restriction. Four months later, he referred Ms. Hayes for physical therapy

and modified her work restrictions to “no overhead lifting and no lifting greater

than 5 pounds.” (AR 835-39).

      Ms. Hayes complained of increased pain with increased activity during her

October 2014 follow-up visit, so Dr. Marra ordered a second functional capacity

evaluation and continued the work restrictions imposed in August, pending

completion of the evaluation. (AR 840-844).

      The second evaluation, like the first, wasn’t included in the record, but Dr.

Marra reported that the evaluation “states she has functional capabilities up to




                                         7
 USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 8 of 10


the light to medium physical demand level which is below the medium physical

demand level of her prior job. These are her permanent restrictions going forward.”

(AR 849).

      The state agency consulting physicians, Dr. M. Ruiz and Dr. J.V. Corcoran,

completed Physical Residual Function Capacity Assessments in January and April

2015 and found that Ms. Hayes had exertional, postural, and manipulative

limitations as a result of her shoulder injuries and surgeries. Both opined that she

could only occasionally reach overhead bilaterally and that bilateral shoulder pain

(post multiple surgeries) and decreased range of motion limited her functional

capacity (AR 80-81).

      The ALJ gave “little weight” to Dr. Marra’s opinions and gave “some weight”

to the the agency consulting physicians (“DDS doctors”) opinions, but concluded

that the “longitudinal medical records show[ed] improvement of [Ms. Hayes]

symptoms and functioning of the upper extremities, particularly in the left

shoulder, such that she could reach overhead frequently with the left upper

extremity, but only occasionally with the right”, and based her residual functional

capacity findings and hypothetical to the vocational expert on her interpretation

of those medical records.

      The ALJ made repeated references to the “longitudinal medical record”, but

didn’t specify any medical evidence that was inconsistent with Dr. Marra’s

findings or the state agency physicians’ findings regarding Ms. Hayes’ shoulder


                                         8
  USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 9 of 10


impairments and limitations. She made no reference to medical evidence that was

consistent with Dr. Marra’s opinions (e.g. the state agency physicians’

assessments), didn’t address the significance of Dr. Marra’s expertise or extended

treating relationship with Ms. Hayes; didn’t seek clarification regarding the

“permanent restrictions” Dr. Marra imposed or consider that his use of the terms

“medium physical demand level” might have differed from the Administration’s

definition of medium work, and appears to have substituted her own

interpretation of the medical records for that of Ms. Hayes’ treating physicians and

the state agency physicians, contrary to the rules and regulations that govern

disability determinations. See 20 C.F.R. § 404.1527(c)(2)(i)-(ii), (c)(3)-(6); Stage v.

Colvin, 812 F.3d 1121, 1125 (7th Cir 2016). The ALJ’s flawed assessment of Dr.

Marra’s opinions tainted her findings with respect to Ms. Hayes’s credibility,

residual functional capacity, and ability to perform other work. Reversal and

remand is therefore warranted.

      The court takes no position on whether the evidence as a whole is sufficient

to support a finding of no disability. It simply concludes that the ALJ didn’t build

the required logical bridge between her findings and conclusion.

       Accordingly, the Commissioner’s decision is REVERSED and the case is

REMANDED for further proceedings.

      SO ORDERED.




                                          9
USDC IN/ND case 2:20-cv-00159-RLM document 26 filed 07/20/21 page 10 of 10


    ENTERED:     July 20, 2021



                                              /s/ Robert L. Miller, Jr.
                                         Judge, United States District Court




                                    10
